Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 17, 2018

                                      No. 04-17-00338-CV

           Travis CROW, Britt A. Crow, Laurian Crow Edison, and Karen A. Kraft,
                                       Appellants

                                                v.

Heddie Knappick LOOKADOO, Lisa Knappick Lucas, Mary Brown, Margaret Brown Nugent,
Charles Brown, Joseph Gallagher, Josephine Brown Noll, Pamela Gallagher Palmer, and Irene
                                       B. Zoeller,
                                        Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-10-00188-CVL
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
        Appellants have filed a Response to Abatement, in which appellants assert the parties
jointly request that we extend the abatement of this appeal for thirty days. The request is
GRANTED. It is ORDERED that appellants file, on or before January 31, 2019, a response in
this court addressing whether the abatement should be lifted and the appeal reinstated on the
docket of this court. TEX. R. APP. P. 42.1, 43.2; see Caballero v. Heart of Texas Pizza, L.L.C., 70
S.W.3d 180, 180 (Tex. App.—San Antonio 2001, no pet.).



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court